Citation Nr: 0318108	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran had active service from November 1990 to November 
1992. 

The veteran was granted service connection for a left knee 
disorder (denominated by the RO as retropatellar pain 
syndrome) in an August 1993 rating decision; a 10 percent 
disability rating was awarded.  

In November 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his left knee 
disorder.  In an April 2000 rating decision, the RO confirmed 
and continued the previously assigned 10 percent rating.  
The veteran disagreed with the April 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2001.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned in February 2003.  The transcript 
of that hearing has been associated with the veteran's claims 
folder.


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of pain associated with motion of the knee.  
Objective findings include range of motion measured from 0 
degrees extension to 91 degrees flexion.  


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2000 rating decision and by the February 2001 statement of 
the case (SOC) of the pertinent law and regulations and the 
need to submit additional evidence on his claim.  

Upon receipt of the veteran's increased rating claim in March 
1996, the RO sent the veteran a letter requesting evidence to 
support his claim.  The letter notified him that he was 
responsible to furnish sufficient information to identify the 
custodian of any medical treatment records.  The RO provided 
the veteran with release forms and instructed him to complete 
and submit the forms so that the RO could assist him in 
obtaining evidence.  

More significantly, a letter was sent to the veteran in May 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the May 2001 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in August 1997, the veteran identified records 
of arthroscopic surgery conducted at Bay Area Surgery in 
Corpus Christi, Texas, on March 25, 1997.  He also submitted 
a record signed by Dr. P.G.  The RO requested the records 
identified by the veteran in October 1997, and obtained them 
in November 1997.  The veteran was afforded VA examinations 
in March 1993 and March 2000.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  In his February 2003 hearing, 
the veteran stated that he had not sought treatment since the 
2000 examination.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his April 2001 Form 9 
that he wanted a hearing before a Member of the Board, to be 
conducted at his local RO office.  The hearing was scheduled 
and the veteran presented personal testimony before the 
undersigned in February 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).



Analysis

The veteran is seeking an increased disability rating for his 
service-connected left knee disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  He essentially contends that 
the symptomatology associated with the left knee disorder is 
more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's complaints primarily relate to pain associated 
with motion of the left knee.  In March 2000, the veteran 
described daily aching to burning discomfort in the 
retropatellar and peripatellar areas of the left knee; 
occasionally sharp and stabbing.  The veteran underwent 
surgical debridement and chondroplasty in 1997.  Pain is not 
only associated with such activities as stair climbing, 
kneeling, squatting or deep knee bends, but is also 
associated with standing for more than one to two hours, and 
sitting more than one to two hours.  The veteran has been 
diagnosed with patellofemoral pain syndrome, with 
intermittent plica syndrome, mild to moderate.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

The veteran's left knee disorder is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 [arthritis due to 
trauma, substantiated by x-ray findings] and 5261 [limitation 
of extension of leg].    The Board observes that Diagnostic 
Code 5010 directs raters to Diagnostic Code 5003 
[degenerative arthritis]; Diagnostic Code 5003, in turn, 
calls for rating arthritis based on limitation of motion of 
the affected joint..  

The veteran stated in his April 2001 VA Form 9 that he had 
been diagnosed with arthritis.  However, the Board notes that 
there is no x-ray or other medical evidence showing the 
presence of arthritis.  Since the primary residual of the 
veteran's left knee injury appears to be pain, and because 
there is evidence of some limitation of left knee flexion, 
the Board finds that the veteran's left knee disability 
should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  The Board believes, based on the diagnosis, 
history and current findings, reported above, that these are 
the most appropriate diagnostic codes.

The Board observes in passing that although rating the 
veteran's disability under Diagnostic Codes 5003 and 5010 is 
not appropriate as a direct rating for limitation of motion 
under Diagnostic Code 5260-61, the practical effect is the 
same, since Diagnostic Codes 5010 and 5003 call for rating 
arthritis based on limitation of motion of the joint 
affected.  Thus, even if arthritis were clinically 
identified, the veteran's knee disability would still be 
rated under Diagnostic Coded 5260 or 5261.  
  
The Board has considered whether an evaluation under 
Diagnostic Code 5257 for instability of the knee is 
appropriate in light of the veteran's complaint in February 
1997 that his knee gave out on him.  However, the Board does 
not believe that Diagnostic Code 5257 is currently applicable 
with respect to the veteran's left knee disability.  It is 
unclear what initially caused the veteran to fall in 1997.  A 
May 1997 initial functional capacity evaluation shows that he 
fell and twisted his knee; but the cause of the fall is not 
reported.  It appears that the veteran's complaints of giving 
way are more associated with pain than with instability.  In 
his April 2001 VA Form 9, he stated he experiences sharp 
intense pain and fell because of the pain.  

The medical evidence is entirely negative for any suggestion 
of instability or subluxation in the left knee.  The March 
2000 VA examiner found no evidence of instability on 
varus/valgus stress testing.  Lachman and drawer testing were 
negative.  There was no deformity, discoloration or swelling 
of the knee.  While the veteran reported the occasional 
sensation that he was going to collapse, the examiner found 
the veteran's weight increase (he was described as obese and 
had reportedly gained 80 pounds since he left service in 
1992) significant in this regard.  The veteran also denied 
any frank episodes of giving way or locking of the knee.  

Accordingly, evaluation under Diagnostic Code 5257 is not 
appropriate, and the veteran will be evaluated under 
Diagnostic Codes 5260 and 5261 for limitation of motion.

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
limitation of flexion of the leg, read as follows:

30% Flexion limited to 15 degrees

20% Flexion limited to 30 degrees

10% Flexion limited to 45 degrees

0% Flexion limited to 60 degrees

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002)

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees

40% Extension limited to 30 degrees

30% Extension limited to 20 degrees

20% Extension limited to 15 degrees

10% Extension limited to 10 degrees

0% Extension limited to 5 degrees

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002)

See also 38 C.F.R. § 4.71, Plate II (2002) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
20 percent or higher rating.  

Under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees would be required in 
order to receive a 20 percent evaluation.  A 10 percent 
evaluation calls for limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.
 
The Board has carefully reviewed the medical reports to 
determine what ranges of motion have been identified by 
qualified medical examiners.  Range of left knee motion was 
noted to be from 0 to 125 degrees on VA examination in March 
2000.  It was measured at an average 113 degrees in a July 
1997 rehabilitation evaluation by K.L.  

The veteran underwent physical therapy in July 1997.  His 
initial functional capacity evaluation showed range of motion 
measured from -4 to 126 degrees, active; and from 0 to 131 
degrees, passive.  At the exit functional capacity evaluation 
in July 1997, range of motion was measured from 0 to 125 
degrees, active; and from 0 to 127 degrees, passive, with no 
pain elicited at end of range.  

Range of motion was measured from 0 to 100 degrees at the 
March 1993 VA examination.  In April 1997, it was measured 
from -3 to 91 degrees, active; and from 0 to 115 degrees, 
passive.

As is evident from the above evidence, the overall range of 
motion findings show limitation of left knee extension to no 
worse than 0 degrees, and limitation of left knee flexion to 
no worse than 91 degrees.  Therefore, range of motion is 
noncompensable under the provisions of both Diagnostic Codes 
5260 and/or 5261.

De Luca considerations 

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
holding in DeLuca.  For reasons expressed immediately below, 
the Board finds that there is adequate support for a 10 
percent rating based on functional impairment, but not a 
higher rating. 

The veteran contends that when supporting weight, his knee is 
very painful to move.  During the January 2001 hearing, the 
veteran complained of pain every day, increasing as the day 
progresses, with walking or working or twisting or turning.  
He complained of swelling, and stated that he requires an 
unloading type brace, which decreases the amount of weight on 
the joint, and he has worn this since 1996.

In his April 2001 VA Form 9, the veteran stated that, 
although he did have good range of motion of his knee, he had 
pain everyday.  He specifically noted stair climbing as 
causing pain.  During the February 2003 hearing, the veteran 
complained of experiencing pain every day, increasing as the 
day progresses, associated with walking, working, twisting 
and turning.  

During the March 2000 VA examination, the specific range of 
motion before onset of pain was not reported; however, the 
examiner did note discomfort associated with flexion.  The 
examiner also noted diffuse crepitus and grating on the left 
with active and passive ranges of motion.  

The Board believes that the veteran's testimony and the March 
2000 report establishes that there are certain rather minimal 
functional limitations associated with left knee pain.  This 
evidence is supportive of a 10 percent rating for such 
functional limitations.  However, the Board does not believe 
that a higher rating is warranted.

While the April 1997 physical therapy report of R.L.P. shows 
a decrease in strength in the left knee secondary to pain, 
the Board notes that the May 1997 initial functional capacity 
evaluation showed left quadriceps strength at 5/5, left 
hamstring strength at 5/5 and left gastroc/soleus complex 
strength at 4+/5.  Further, the examiner noted no significant 
gait deviation; and the veteran was found to demonstrate a 
leg lift ability of 101 pounds occasionally, and lesser 
weight on a more frequent basis.  He was found to be able to 
work at a heavy physical demand level.  At that time, the 
veteran worked on a refuse truck.

A June 1997 functional capacity evaluation showed left 
quadriceps strength at 5/5 and left hamstring strength at 
5/5.  There was no significant gait deviation.  The examiner 
noted identical weight-lifting abilities as were noted in the 
April 1997 evaluation.  Sitting ability was said to be 
unaffected; the veteran could stand for 60 minutes and could 
walk at 4 MPH for 15 minutes.  It was recommended that the 
veteran return to full duty work with restrictions noted in 
the physical demand testing.  The veteran was also advised 
not to jump on and off the truck.  

Based on the objective evidence as discussed above, including 
the recommendation of the June 1997 exit functional 
assessment, the Board does not believe that the veteran's 
impairment, even including any additional impairment due to 
pain on motion, approximates motion limited to 30 degrees 
flexion or 15 degrees extension, or otherwise caused 
functional limitations which would allow for the assignment 
of a 20 percent rating.  

The Board also notes that the veteran reported during the 
February 2003 hearing that he now works as an aircraft 
mechanics helper, and he stated that his knee disorder did 
not prevent him from performing any of his duties, but that 
the pain continued to bother him on a regular basis.

In short, although the evidence indicates that the left knee 
pain does cause the veteran some  problems, it does not 
appear that the left knee disability interferes with his 
employment and earning capacity only to a minimal extent, if 
at all.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In short, the Board has favorably considered the veteran's 
statements in awarding a 10 percent rating on the basis of 
complaints of pain because the objective medical evidence is 
generally consistent with such rating.  However, in the light 
of minimal objective findings, the Board believes that a 20 
percent rating is not warranted, either under the normal 
schedular criteria or by taking DeLuca considerations into 
account.  

In his January 2001 notice of disagreement, the veteran 
alluded to statements made to him by the examiner which were 
not reported in the examination.  Specifically, the veteran 
contends that the examiner told him that his condition was 
worsening in severity.  However, the veteran's of what the 
examiner reportedly told him is simply not as probative as 
the actual examination report.  It is presumed that the 
examiner reported his findings accurately in the absence of 
competent and persuasive evidence to the contrary.  Moreover, 
as a layperson, the veteran's account of what a physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is not competent and persuasive medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Conclusion

In sum, the Board finds that, although range of motion 
testing does not show such functional impairment as would 
warrant even a 10 percent rating, the evidence with respect 
to pain associated with motion allows the assignment of a 10 
percent disability rating and no more.  The benefit sought on 
appeal, entitlement to a disability rating in excess of the 
currently assigned 10 percent, is accordingly denied.


ORDER

The criteria for a higher evaluation not having been met, 
entitlement to an increased evaluation for the veteran's left 
knee disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

